DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Application 169780111 and co-pending application 16977934
Claims 1, 4, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 of co-pending application 16977934 in view of (“Wei”, US 20170047999 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims encompass similar scope. Claim 1 in the co-pending application 16977934 states these limitations “enabling only the path candidate of each of the lines to be selected and uniquely deriving a combination candidate of the line potion apparatuses for each of the links from the selected candidate of each of the lines” which are not explicitly stated in the current application 169780111. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the current application 169780111  in view of co-pending application 16977934 in order to have “enabling only the path candidate of each of the lines to be selected and uniquely deriving a combination candidate of the line potion apparatuses for each of the links from the selected candidate of each of the lines” (Wei [0075]Each path is verified and the path with the minimum weight may be selected) because it would provide a path selection method under certain criteria in order to improve the network design and configuration. 


Application 169780111 and co-pending application 16977966
Claims 1, 4, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 of co-pending application 16977966 in view of (“Wei”, US 20170047999 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims encompass similar scope. Claim 1 in the co-pending application 16977966 states these limitations “a second processing unit including a first calculation unit configured to calculate a maximum total capacity, the maximum total capacity being a maximum value of a total capacity of the link portion apparatuses in the link, on the basis of the topology information, the line information, the apparatus information, and a calculation result of the calculation unit of the first processing unit, and a second calculation unit configured to calculate a combination candidate set of the link portion apparatuses including combination candidates of which the total capacity is equal to or smaller than the maximum total capacity on the basis of the apparatus information and the calculation result of the first calculation unit” which are not explicitly stated in the current application 16978011. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the current application 16978011 in view of co-pending application 16977966 in order to have “a second processing unit including a first calculation unit configured to calculate a maximum total capacity, the maximum total capacity being a maximum value of a total capacity of the link portion apparatuses in the link, on the basis of the topology information, the line information, the apparatus information, and a calculation result of the calculation unit of the first processing unit, and a second calculation unit configured to calculate a combination candidate set of the link portion apparatuses including combination candidates of which the total capacity is equal to or smaller than the maximum total (Wei [0058][0040-0047][0065] Fig. 10) because it would help minimize and allocate the appropriate elements during the network design configuration in order to satisfy different Quality of Service parameters such as bandwidth, delay and performance.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 16978011 and co-pending application 16977985
Claims 1, 4, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 of co-pending application 16977985 in view of (“Wei”, US 20170047999 A1) and (“Hashiguchi”, US 20150023666 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims encompass similar scope. Claim 1 in the co-pending application 16977985 states these limitations “a first processing unit including a calculation unit configured to calculate a threshold value of an inter-end delay and the number of redundant paths for each of the lines on the basis of the topology information, the line information, and the design parameter information and calculate a path candidate set for each of the lines on the basis of the threshold value of the inter-end delay and the number of redundant paths, the calculation unit configuring the path candidate set with path candidates including paths each with an inter-end delay equal to or smaller than the threshold value as many as the number of redundant paths” which are not explicitly stated in the current application 16978011. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the current application 16978011  in view of co-pending application 16977985 in order to have “a first processing unit including a calculation unit configured to calculate a threshold value of an inter-end delay and the number of redundant paths for each of the lines on the basis of the topology information, the line information, and the design (Hashiguchi [0093][0099-0111] Figs 8, 10) because it would protect traffic when sharing different lines, improve network recovery performance, and shorten network design and configuration time. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 16978011 and co-pending application 16977911
Claims 1, 4, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 of co-pending application 16977911 in view of (“Wei”, US 20170047999 A1) and (“Sierecki”, US 20070053342 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims encompass similar scope. However claim 1 in the co-pending application 16977911 states these limitations  “and a second calculation unit configured to calculate a combination candidate set of the transfer apparatuses on the basis of the apparatus information and the design parameter information,  an optimal combination candidate of the link portion apparatus of each of the links, and optimal combination candidate of the transfer apparatus at each of the communication hubs, the optimal combination candidate of the transfer apparatus at each of the communication hubs ” which is not explicitly stated in the current application 16978011. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the current application 16978011  in order to have “and a second calculation unit configured to calculate a combination candidate set of the transfer apparatuses on the basis of the apparatus information and the design parameter information,  an optimal combination candidate of the link (Sierecki [0027][0063-0065] Figs 1, 7) because it would determine administrative cost and performance measurement of the network more efficiently considering all elements in the network. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation

Examiner’s Notes
Examiner recommends applicant to provide clear definitions for the terminologies used in the claim language such as “transfer apparatus”, “link portion apparatus”, “lines”, “path candidate set”, “line information”, “optimal path candidate”, “total cost”, “combination candidate”, “combination candidates” and other limitations/terminologies. These terminologies used in the claims create confusions to one of the ordinary skilled in the art when interpreting the limitations in the claims. 
Examiner recommends applicant to be consistent throughout the set of claims when introducing new terms in the limitations which would make the claims more readable. See MPEP 7.30.03.h. 

See MPEP 2111.01 Plain Meaning I, Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321- 22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, it recites the terms “the calculation unit” and “the third processing unit” in line 36. There are insufficient antecedent basis for this limitation in the claim. 
Regarding claim 2-3 dependent claims are rejected based on their dependency from the rejected claim 1.

Regarding claim 2, it recites the terms “having the same total cost value”. However this phrase contradicts with the earlier limitation in the same claim where you have different combinations with different capacities and different costs. The capacities cannot be the same or different at the same time. Therefore examiner interprets this limitation as choosing the combination with the lowest cost and each has different cost in order to be aligned with the first limitation in this claim.  
Regarding claim 3 dependent claim is rejected based on their dependency from the rejected claim 2.

Regarding claim 3, it recites the terms “which the total cost value of the link portion apparatus is equal to or greater than the total cost value of the link portion apparatus in the added new combination”. However it is unclear for a person with an ordinary skilled in the art to understand where the total cost value of link portion apparatus refers to. Therefore examiner interprets this limitation as 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1 and 4-5 are rejected under 35 U.S.C. 103 as being un-patentable by Wei et al. (“Wei”, US 20170047999 A1) hereinafter Wei, in view of Imai (“Imai”, US 20120213081 A1) hereinafter Imai. 


Regarding claim 1, Wei teaches a network design apparatus for designing a network configuration for a network ([0036] Fig. 1 Design server) in which a transfer apparatus ([0035] network elements, routers, switches {transfer apparatus}) is disposed for each of a plurality of communication hubs and the communication hubs are connected via a link by a link portion apparatus in the transfer apparatus ([0058] The server uses various inputs to perform packet layer capacity planning in order to plan packet NNI links between different sites {communication hubs} across a network), the network design apparatus comprising: 
A processor ([0037-0038] Fig.2 Design server, network element,  processor 230, memory 240)
 a storage medium having computer program instructions stored thereon, when executed by the processor  ([0037-0038] Fig.2 Design server, network element,  processor 230, memory 240), perform to:
receive an input of topology information on a connection state between the communication hubs ([0041]  the server obtains network information comprising an optical reachability graph for a network.), line information regarding a plurality of lines accommodated in the network ([0041] Network information may comprise fiber topology and site information,), apparatus information regarding the transfer apparatus disposed at the communication hub and the link portion apparatus in the transfer apparatus, and design parameter information regarding parameters used in the design ([0041] Network information may comprise fiber topology and site information, traffic flow information, and network timing information. Fiber topology and site information may include, but is not limited to, the optical reachability graph for the network, site specifications, fiber specifications, and network element specifications {apparatus information}, ELAN, ETREE, Eline, physical fiber network, optical components configuration)([0059]  Fig. 3  step 302, the server obtains an optical reachability graph 1050 and packet capability site configurations 1052.); 
calculate a path candidate set of each of the lines on the basis of the topology information, the line information, and the design parameter information ([0042-0043] Fig. 3 Steps 2, 3 the server, performs data manipulations and generates one or more packet reachability graphs using the network information)([0043] Fig. 7, Fig. 8 Fig. 9 are different path candidate sets in the design)([0041] Network information may comprise fiber topology and site information, traffic flow information, and network timing information. Fiber topology and site information may include, but is not limited to, the optical reachability graph for the network, site specifications, fiber specifications, and network element specifications {apparatus information}, ELAN, ETREE, Eline, physical fiber network, optical components configuration) 
calculate a combination candidate set of the link portion apparatuses on the basis of the apparatus information and the design parameter information ([0058] The server uses various inputs to perform packet layer capacity planning in order to plan packet NNI links between different sites across a network.)([0061] Fig. 10 At step 1008, the server determines {calculates} a total number of optical channels {link portion apparatuses or interfaces or ports} and optical channel data units that are required based on the packet reachability graph and the packet layer capacity planning)([Table 1 and Table 2] PRG Link actual costs of associated line cards for a new packet link, LinkQOS, MaxNum, Maximum number of Tunnel allowed, maximum number of protection group {VLAN ports}), and
calculate an optimal path candidate of each of the lines and an optimal combination candidate of the link portion apparatus of each of the links ([0073-0075] Fig. 16 Method 1600 may be implemented by a server for dimensioning NNI link resources using a shortest-path-first (SPF) algorithm based on adaptive weighting. Method 1600 may be employed for packet transport designing, packet layer capacity planning, and NNI link dimensioning for a packet optical network)([0064] The packet transport sub-system design 1102 is responsible for dimensioning the packet layer capacity (e.g., the set of NNI links between each pair of PRG nodes) to be established in the network based on the aggregation of traffic flows such as E-line, E-LAN/VPLS, and E-tree services.); for minimizing a total cost in the overall network, on the basis of the calculated path candidate set and the calculated combination candidate set ([0058] The server uses various inputs to perform packet layer capacity planning in order to plan packet NNI links between different sites across a network. The server also maps the packet NNI link resource into the optical layer topology, determines the set of viable optical paths in the network and the network equipment that meet the service requirements, and looks up the best path with minimal cost for that service),
higher than a predetermined reference ([0046] the server determines whether the network configuration is acceptable based on predefined user objectives. Predefined user objectives may include, but are not limited to, network engineering rules, performance metrics, service level agreement (SLA) constraints, a cost threshold, a QoS threshold, a bandwidth threshold, a capacity threshold, any other user objective as would be appreciated by one of ordinary skill in the art upon viewing this disclosure, or combinations thereof) 
generate network configuration information reflecting both the optimal path candidate of each of the lines, and the optimal combination candidate of the link portion apparatus of each of the links calculated by the calculation unit of the third processing unit, ([0036] generates packet reachability graphs, generate packet transport design and an optical transport design for a network configuration based on the packet reachability graph)([0058] The server implements method 1000 to generate and implement a network configuration for a packet optical network)([0062-0063]  the server determines routing and wavelength assignments to generate a network configuration.)([0071-0077] Figs. 12,13,14, 15 mapping {deriving} ports {link portion apparatus} and different lines {links}).

Imai teaches set of the link portion apparatuses using only combination candidates of the link portion apparatuses with a cost- effectiveness indicating a ratio of a total capacity of the link portion apparatus to aFirst Preliminary Amendment total cost value of the link portion apparatus ([0098-0103] Fig. 7 a route/device selection/line (the number of ports) {number of ports represents the total capacity of the link portion apparatus}, which minimize a device cost, can be automatically designed based on given device candidates in consideration of a relationship {Examiner interprets relationship as a ratio} between the number of ports of each device and a cost (power or the amount of money))([0020-22] costs per port for each of the devices)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Wei in view of Imai in order to calculate set of the link portion apparatuses using only combination candidates of the link portion apparatuses with a cost- effectiveness indicating a ratio of a total capacity of the link portion apparatus to aFirst Preliminary Amendment total cost value of the link portion apparatus because it would provide a technique for automatically designing a network configuration that minimizes power (or cost) by systematizing a design process in consideration of a correlation among the design elements is demanded.

Regarding claim 4, claim 4 can be rejected with the same reasoning as claim 1.
Regarding claim 5, claim 5 can be rejected with the same reasoning as claim 1.

2 is rejected under 35 U.S.C. 103 as being un-patentable by Wei et al. (“Wei”, US 20170047999 A1) hereinafter Wei, and Imai (“Imai”, US 20120213081 A1) hereinafter Imai, in view of Fiaschi (“Fiaschi”, US 20200186459 A1) hereinafter Fiaschi

Regarding claim 2, Wei and Imai teach the network design apparatus according to claim 1, 
Wei does not explicitly teach wherein the computer program instructions further perform to  calculate the combination candidate set on condition that both the total capacity of the link portion apparatus and the total cost value of the link portion apparatus are different for each of the combination candidates in the combination candidate set of the link portion apparatus, and that each of the combination candidates in the combination candidate set of the link portion apparatus has a larger total capacity of the link portion apparatus than other combinations of the link portion apparatuses having the same total cost value as that of the combination candidate and not included in the combination candidate set, however
Imai teaches herein the computer program instructions further perform to calculate the combination candidate set on condition that both the total capacity of the link portion apparatus and the total cost value of the link portion apparatus are different for each of the combination candidates in the combination candidate set of the link portion apparatus ([0075-0080] Fig. 4 different paths with different costs with different number of ports {different capacities}), 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Wei in view of Imai in order to have different combinations with different capacities and different cost because it would provide a technique for automatically designing a network configuration that minimizes power (or cost) by systematizing a design process in consideration of a correlation among the design elements is demanded.


Fiaschi teaches each of the combination candidates in the combination candidate set of the link portion apparatus has a larger total capacity of the link portion apparatus than other combinations of the link portion apparatuses having the same total cost value as that of the combination candidate and not included in the combination candidate set  ([0104] the method comprises calculating a cost of each feasible route, Rk(dij), based on the link potential values, Pab, link usage values, Uab (for example the bandwidth of traffic over the link), and link capacity values, Cab for each of the direct links, lab in each respective feasible route. The method may then comprise selecting the feasible route with the lowest cost as the optimal route for the request, dij.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Wei and Imai in view of Fiaschi in order to have different combination sets with different capacities and different costs and choose the sets with the larger capacities because it would provide a technique to determine the optimal route of communications between nodes in a communications network considering factors such as capacity, link values, link usage values and cost. 

Claim 3 is rejected under 35 U.S.C. 103 as being un-patentable by Wei et al. (“Wei”, US 20170047999 A1) hereinafter Wei, Imai (“Imai”, US 20120213081 A1) hereinafter Imai, and Fiaschi (“Fiaschi”, US 20200186459 A1) hereinafter Fiaschi, in view of Benmohamed (“Benmohamed”, US 6909700 B1) hereinafter Benmohamed.

Regarding claim 3, Wei, Imai and Fiaschi teach the network design apparatus according to claim 2, 
Wei does not explicitly teach adding a new combination of the link portion apparatuses to the combination candidate set as the combination candidate in ascending order of the total capacity of the link portion apparatus, and deleting, in response to the addition of the new combination to the combination candidate set, a combination candidate in which the total cost value of the link portion apparatus is equal to or greater than the total cost value of the link portion apparatus in the added new combination, from among the combination candidates already included in the combination candidate set of the link portion apparatuses, however,
Imai teaches adding a new combination of the link portion apparatuses to the combination candidate set as the combination candidate in ascending order of the total capacity of the link portion apparatus ([0119-0120] this indicates an increase in the number of ports used when 5 G traffic is accommodated on a link 1->2(X1,2).), 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Wei in view of Imai in order to add new ports to the set because it would provide a technique for automatically designing a network configuration that minimizes power (or cost) by systematizing a design process in consideration of a correlation among the design elements is demanded.

Wei, Imai and Fiaschi do not explicitly teach deleting, in response to the addition of the new combination to the combination candidate set, a combination candidate in which the total cost value of the link portion apparatus is equal to or greater than the total cost value of the link portion apparatus in the added new combination, from among the combination candidates already included in the combination candidate set of the link portion apparatuses, however
([Col. 17 Lines 27-51] Fig. 7 After a candidate link is tentatively removed, the new routes, capacity requirements, and the resulting network cost are re-computed, in step 712. If the link removal yields a reduction in network cost, the link is permanently removed in step 716)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Wei, Imai and Fiaschi in view of Benmohamed in order to remove a combination candidate in which total cost is equal or greater than the total cost value because it would automatically compute worst-case and optimistic link capacity requirements based on a designer's specifications; optimize the network topology, and determine optimal router placement in the network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                             /JOHN A FOLLANSBEE/ Supervisory Patent Examiner, Art Unit 2444